Citation Nr: 1644595	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for bilateral hearing loss prior to January 23, 2013.

2.  Entitlement to an increased evaluation in excess of 50 percent for bilateral hearing loss on or after January 23, 2013.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran submitted a private audiogram dated in January 2011; however, it is unclear whether the speech discrimination testing used the Maryland CNC test.  The controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test.  38 C.F.R. § 4.85(a).   The Court has held that, if a private audiogram does not specifically identify whether speech discrimination testing was performed by of the Maryland CNC test, clarification is needed, unless it can be shown the private test would not support an increased rating even if considered.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  In this case, the private audiogram results could provide support for the Veteran's claim.  Therefore, the Board finds that clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should contact the audiologist who conducted the January 2011 private audiogram.  He or she should be asked to clarify whether speech discrimination testing was conducted using the Maryland CNC test.  In addition, the audiologist should be asked to provide an interpretation of the graph results.  Any necessary authorization should be requested from the Veteran.

All attempts to seek clarification and any response received should be documented in the claims file.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include an additional VA examination and/or medical opinion if deemed necessary.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




